EXECUTION COPY

 

 

Exhibit 10.3

 

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Guaranty Agreement” or this “Guaranty”), dated as
of December 15, 2006, is made by AIRCASTLE LIMITED, an exempted company
organized and existing under the laws of Bermuda, AIRCASTLE ADVISOR LLC, an
exempted company organized and existing under the laws of Bermuda, AIRCASTLE
BERMUDA SECURITIES LIMITED, an exempted company organized and existing under the
laws of Bermuda and AIRCASTLE IRELAND HOLDINGS LIMITED, a limited liability
company organized in Ireland (each, a “Guarantor” and collectively, the
“Guarantors”) to JPMORGAN CHASE BANK, N.A., as Agent (the “Agent”) for each of
the lenders from time to time parties to the Credit Agreement (the “Lenders” and
collectively with the Agent and each other holder of an Obligation (as
hereinafter defined) the “Guaranteed Parties”). All capitalized terms used but
not otherwise defined herein shall have the meaning ascribed to such terms in
the Credit Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, the Agent and the Lenders have agreed to provide a revolving credit
facility to AIRCASTLE HOLDING CORPORATION LIMITED, an exempted company organized
and existing under the laws of Bermuda (“AHCL”) and AIRCASTLE IRELAND HOLDING
LIMITED (“AIHL” and, together with AHCL, the “Borrowers”) pursuant to that
certain Credit Agreement, dated as of December 15, 2006 (as may be further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), made by and among the Borrowers, the Agent and the Lenders; and

WHEREAS, the Guarantors will materially benefit from the Loans to be made under
the Credit Agreement and the Guarantors are willing to enter into this Guaranty
to provide an inducement for the Lenders to make loans and advances under the
Credit Agreement; and

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the Agent
and the Lenders was the obligation of the Borrowers to cause the Guarantors to
guarantee the Obligations of the Borrowers under the Credit Agreement; and

WHEREAS, as a condition to making and continuing to make Loans under the Credit
Agreement, each Guarantor is required to guarantee to the Guaranteed Parties
payment of the Obligations in accordance with the terms of this Agreement; and

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, each Guarantor hereby agrees as follows:

 

 

 


--------------------------------------------------------------------------------

 

 

1.            Guaranty.  Each Guarantor hereby jointly and severally,
unconditionally, absolutely, directly, primarily and irrevocably guarantees to
the Guaranteed Parties the timely and complete payment and performance in full
of the Obligations (as defined below). For all purposes of this Agreement,
“Obligations” means the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to any Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of any
Borrower to the Agent (acting in any capacity) or to any Lender (or, in the case
of Rate Hedging Obligations, any affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement, any other Loan Document, any Rate Hedging
Obligation entered into with any Lender or any affiliate of any Lender or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees, charges
and disbursements of counsel to the Agent (acting in any capacity) or to any
Lender that are required to be paid by any Borrower pursuant thereto) or
otherwise. Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of any Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors. The Guarantors agree that the Obligations may at any time
and from time to time exceed the amount of the liability of any or all of the
Guarantors hereunder without impairing this Guaranty or affecting the rights and
remedies of the Guaranteed Parties hereunder.

2.            Unconditional Obligations.   This is a guaranty of payment and not
of collection. Each Guarantor’s obligations under this Guaranty Agreement shall
be absolute and unconditional irrespective of the validity, legality or
enforceability of the Credit Agreement or any other Loan Document or any other
guaranty of the Obligations, and shall not be affected by any action taken under
the Credit Agreement or any other Loan Document, any other guaranty of the
Obligations, or any other agreement between the Guaranteed Parties and any
Borrower or any other Person, in the exercise of any right or power therein
conferred, or by any failure or omission to enforce any right conferred thereby,
or by any waiver of any covenant or condition therein provided, or by any
acceleration of the maturity of any of the Obligations, or by the release or
other disposal of any security for any of the Obligations, or by the dissolution
of any Borrower or the combination or consolidation of any Borrower into or with
another entity or any transfer or disposition of any assets of any Borrower or
by any extension or renewal of the Credit Agreement or any other Loan Document,
in whole or in part, or by any modification, alteration, amendment or addition
of or to the Credit Agreement or any other Loan Document, any other guaranty of
the Obligations, or any other agreement between the Secured Parties and any
Borrower or any other Person, or by any other circumstance whatsoever (with or
without notice to or knowledge of any Guarantor) which may or might in any
manner or to any extent vary the risks of the Guarantors or any of them, or
might otherwise constitute a legal or equitable discharge of a surety or a
guarantor; it being the purpose and intent of the parties hereto that this
Guaranty Agreement and each Guarantor’s obligations hereunder shall be absolute
and unconditional under any and all circumstances and shall not be discharged
except by payment as herein provided.

 

 

 

2

 

 


--------------------------------------------------------------------------------

 

 

3.            Currency and Funds of Payment; Withholding.   Each Guarantor
hereby guarantees that the Obligations will be paid in lawful currency of the
United States of America and in immediately available funds, regardless of any
law, regulation or decree now or hereafter in effect that might in any manner
affect the Obligations including, without limitation: (A) the application of any
such law, regulation, decree or order, including any prior approval, which would
prevent the exchange of a Non-USD Currency (as hereinafter defined) for U.S.
Dollars or the remittance of funds outside of such jurisdiction or the
unavailability of U.S. Dollars in any legal exchange market in such jurisdiction
in accordance with normal commercial practice; or (B) a declaration of banking
moratorium or any suspension of payments by banks in such jurisdiction or the
imposition by such jurisdiction or any governmental authority thereof of any
moratorium on, the required rescheduling or restructuring of, or required
approval of payments on, any indebtedness in such jurisdiction; or (C) any
expropriation, confiscation, nationalization or requisition by such country or
any Governmental Authority that directly or indirectly deprives any Borrower of
any assets or their use or of the ability to operate its business or a material
part thereof; or (D) any war (whether or not declared), insurrection,
revolution, hostile act, civil strife or similar events occurring in such
jurisdiction which has the same effect as the events described in clause (A),
(B) or (C) above (in each of the cases contemplated in clauses (A) through (D)
above, to the extent occurring or existing on or at any time after the date of
this Guaranty), or the rights of the Guaranteed Parties with respect thereto as
against any Borrower, or cause or permit to be invoked any alteration in the
time, amount or manner of payment by any Borrower of any or all of the
Obligations. The Guarantors shall make all payments at the Agent’s address for
payment set forth in the Credit Agreement or such other address as the Agent
shall give notice of to the Guarantors. All payments made or to be made by any
Guarantor under this Guaranty shall be made free and clear of, and without
deduction for, any present or future withholdings in respect of Taxes save for
such withholdings in respect of Taxes as may be required to be made from such
payments by any law, regulation or practice. If any such withholding is required
to be made, the Guarantors shall (i) pay the full amount required to be withheld
to the relevant taxation or other Governmental Authority within the time allowed
for such payment under applicable law, and then deliver to the other party
hereto within 30 days after it has made such payment an original receipt (or
certified copy thereof) issued by such Governmental Authority evidencing payment
thereof (or other evidence of payment reasonably satisfactory to such other
party) and (ii) increase the amount to be paid to the other party hereto to
ensure that such other party receives and retains a sum equal to the sum which
it would have received and so retained, had no such withholding been made or
required to be made.

4.            Suits.   At the election of the Guaranteed Parties, one or more
and successive or concurrent suits may be brought hereon against the Guarantors
or any of them by any of the Guaranteed Parties, whether or not suit has been
commenced against any Borrower, any other Guarantor or guarantor of the
Obligations, or any other Person and whether or not the Guaranteed Parties have
taken or failed to take any other action to collect all or any portion of the
Obligations or have taken or failed to take any actions against any collateral
securing payment or performance of all or any portion of the Obligations.

5.            Set-Off and Waiver.   Each Guarantor waives any right to assert
against the Secured Parties as a defense, counterclaim, set-off or cross claim,
any defense (legal or equitable) or other claim which such Guarantor or any
other Guarantor may now or at any time

 

 

3

 

 


--------------------------------------------------------------------------------

 

hereafter have against any Borrower or any Credit Party or any Guaranteed Party,
including but not limited to any change in the corporate existence, structure or
ownership of any Borrower, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Borrower or its assets or any resulting
release or discharge of any Obligation, without waiving any additional defenses,
set-offs, counterclaims or other claims otherwise available to the Guarantors.
If at any time hereafter any Guaranteed Party employs counsel for advice or
other representation to enforce any Guarantor’s Obligations that arise out of an
Event of Default, then, in any of the foregoing events, all of the reasonable
attorneys’ fees arising from such services and all expenses, costs and charges
in any way or respect arising in connection therewith or relating thereto shall
be paid by the Guarantors to the Agent, for the benefit of the Guaranteed
Parties, on demand.

 

6.

Waiver; Subrogation.

(a)          Each Guarantor hereby waives notice of the following events or
occurrences: (i) acceptance of this Guaranty Agreement; (ii) the Lenders’
heretofore, now or from time to time hereafter making Loans and otherwise
loaning monies or giving or extending credit to or for the benefit of any
Borrower, whether pursuant to the Credit Agreement or any other Loan Document or
any amendments, modifications, or supplements thereto, or replacements or
extensions thereof; (iii) the Guaranteed Parties or any Borrower heretofore, now
or at any time hereafter, obtaining, amending, substituting for, releasing,
waiving or modifying the Credit Agreement or any other Loan Documents; (iv)
presentment, demand, default, non-payment, partial payment, protest, promptness
and diligence; (v) any Guaranteed Party heretofore, now or at any time hereafter
granting to any Borrower (or any other party liable to the Lenders on account of
the Obligations) or to any other guarantor any indulgence or extensions of time
of payment of the Obligations; and (vi) any Guaranteed Party heretofore, now or
at any time hereafter accepting from any Borrower, any other guarantor of the
Obligations or any other Person, any partial payment or payments on account of
the Obligations or any collateral securing the payment thereof or the Agent
settling, subordinating, compromising, discharging or releasing the same. Each
Guarantor agrees that each Guaranteed Party may heretofore, now or at any time
hereafter do any or all of the foregoing in such manner, upon such terms and at
such times as each Guaranteed Party, in its sole and absolute discretion, deems
advisable, without in any way or respect impairing, affecting, reducing or
releasing any Guarantor from its obligations hereunder, and each Guarantor
hereby consents to each and all of the foregoing events or occurrences.

(b)          Each Guarantor hereby expressly waives any right it may have to
require any Guaranteed Party, to (i) prosecute collection or seek to enforce or
resort to any remedies against any Borrower or any other guarantor of the
Obligations, or (ii) seek to enforce or resort to any remedies with respect to
any security interests, Liens or encumbrances granted to the Agent by any
Borrower, or any other Person on account of the Obligations, or any guaranty
thereof. Neither the Agent nor any other Guaranteed Party shall have any
obligation to protect, secure or insure any of the foregoing security interests,
Liens or encumbrances on the properties or interests in properties subject
thereto. The Guarantors’ obligations hereunder shall in no way be impaired,
affected, reduced, or released by reason of any Guaranteed Party’s failure or
delay to do or take

 

 

4

 

 


--------------------------------------------------------------------------------

 

any of the acts, actions or things described in this Guaranty including, without
limiting the generality of the foregoing, those acts, actions and things
described in this Section 7.

(c)          Each Guarantor further agrees with respect to this Guaranty that
the Guarantors shall have no right of subrogation, reimbursement or indemnity,
nor any right of recourse to security for the Obligations until the Stated
Termination Date and payment in full of the Obligations.

7.            Effectiveness; Enforceability.   This Guaranty Agreement shall be
effective as of the date hereof and shall continue in full force and effect
until the Stated Termination Date and payment in full of the Obligations. This
Guaranty Agreement shall be binding upon and inure to the benefit of the
Guarantors, the Guaranteed Parties and their respective successors and assigns.
Notwithstanding the foregoing, no Guarantor shall, without the prior written
consent of the Agent, assign any rights, powers, duties or obligations
hereunder. Any claim or claims that the Secured Parties may at any time
hereafter have against the Guarantors or any of them under this Guaranty
Agreement may be asserted by any Secured Party by written notice directed to the
Guarantors.

8.            Representations and Warranties.   Each Guarantor warrants and
represents to the Agent for the benefit of the Guaranteed Parties that it is
duly authorized to execute, deliver and perform this Guaranty Agreement, that
this Guaranty Agreement is legal, valid, binding and enforceable against such
Guarantor in accordance with its terms except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles; and that such Guarantor’s execution, delivery and performance of
this Guaranty Agreement does not violate or constitute a breach of its
certificate of incorporation or other documents of corporate governance or any
agreement to which such Guarantor is a party, or any applicable laws, orders,
regulations, decrees or awards of any applicable governmental authority or
arbitral body.

9.            Expenses.   Each Guarantor agrees to be liable for the payment of
all reasonable fees and expenses, including attorney’s fees, incurred by the
Agent or any Guaranteed Party in connection with the enforcement of this
Guaranty Agreement.

10.          Reinstatement.   Each Guarantor agrees that this Guaranty Agreement
shall continue to be effective or be reinstated, as the case may be, at any time
payment received by the Agent under the Credit Agreement or this Guaranty
Agreement is rescinded or must be restored for any reason.

11.          Attorney-in-Fact.   Each Guarantor hereby appoints the Agent as
such Guarantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Agreement and taking any action and executing any instrument
which the Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is coupled with an interest and is irrevocable;
provided, that the Agent shall have and may exercise rights under this power of
attorney only upon the occurrence and during the continuance of an Event of
Default.

 

 

 

5

 

 


--------------------------------------------------------------------------------

 

 

12.          Absolute Rights and Obligations.   All rights of the Guaranteed
Parties, and all obligations of the Guarantors hereunder, shall be absolute and
unconditional irrespective of:

1.     any lack of validity or enforceability of the Credit Agreement, any other
Loan Document or any other agreement or instrument relating to any of the
Obligations;

2.     any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from the Credit Agreement, any other Loan Document
or any other agreement or instrument relating to any of the Obligations;

3.     any exchange, release or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Obligations; or

4.     any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Guarantor in respect of the Obligations or
of this Agreement.

13.          Reliance.   Each Guarantor represents and warrants to the Agent,
for the benefit of the Guaranteed Parties, that: (a) the Guarantors have
adequate means to obtain from each Borrower, on a continuing basis, information
concerning such Borrower and such Borrower’s financial condition and affairs and
has full and complete access to each Borrower’s books and records; (b) no
Guarantor is relying on any Guaranteed Party, its or their employees, agents or
other representatives, to provide such information, now or in the future; (c)
each Guarantor is executing this Guaranty Agreement freely and deliberately, and
understands the obligations and financial risk undertaken by providing this
Guaranty; (d) each Guarantor has relied solely on such Guarantor’s own
independent investigation, appraisal and analysis of each Borrower and each
Borrower’s financial condition and affairs in deciding to provide this Guaranty
and is fully aware of the same; and (e) no Guarantor has depended or relied on
any Guaranteed Party, its or their employees, agents or representatives, for any
information whatsoever concerning any Borrower or any Borrower’s financial
condition and affairs or other matters material to such Guarantor’s decision to
provide this Guaranty or for any counseling, guidance, or special consideration
or any promise therefor with respect to such decision. Each Guarantor agrees
that neither the Agent nor any Lender has any duty or responsibility whatsoever,
now or in the future, to provide to the Guarantors any information concerning
any Borrower or any Borrower’s financial condition and affairs, other than as
expressly provided herein, and that, if any Guarantor receives any such
information from the Agent or any Lender, its or their employees, agents or
other representatives, such Guarantor will independently verify the information
and will not rely on the Agent or any Lender, its or their employees, agents or
other representatives, with respect to such information.

14.          Definitions.   All terms used but not defined herein shall have the
meaning set forth in the Credit Agreement.

15.          Entire Agreement.   This Guaranty Agreement, together with the
Credit Agreement and the other Loan Documents, constitutes and expresses the
entire understanding

 

 

6

 

 


--------------------------------------------------------------------------------

 

between the parties hereto with respect to the subject matter hereof, and
supersedes all prior agreements and understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof. Neither this Guaranty
Agreement nor any portion or provision hereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than by an agreement, in writing signed by the parties hereto.

16.          References to Agent.   All references herein to the Agent shall
include any successor thereof, each Lender and any other obligees from time to
time of the Obligations.

17.          Hedging Agreements.   All obligations of any Borrower under Hedging
Agreements to any Lender or any affiliate of a Lender shall be deemed to be
Obligations guaranteed hereby (in each case unless otherwise agreed in writing
by such Lender or affiliate of such Lender), and each Lender or affiliate of a
Lender party to any such Hedging Agreement shall be deemed to be a Guaranteed
Party hereunder.

18.          Severability.   In case any Lien, security interest or other right
of any Guaranteed Party or any provision hereof shall be held to be invalid,
illegal or unenforceable, such invalidity, illegality or unenforceability shall
not affect any other Lien, security interest or other right granted hereby or
provision hereof.

19.          Counterparts.   This Guaranty Agreement may be executed in any
number of counterparts and all the counterparts taken together shall be deemed
to constitute one and the same instrument.

20.          Indemnification.   Without limitation of Section 12.9 of the Credit
Agreement or any other indemnification provision in any Loan Document, the
Guarantors hereby jointly and severally covenant and agree to pay, indemnify,
and hold the Guaranteed Parties harmless from and against any and all other
out-of-pocket liabilities, costs, expenses or disbursements of any kind or
nature whatsoever arising in connection with any claim or litigation by any
Person resulting from the execution, delivery, enforcement, performance and
administration of this Guaranty Agreement or the Loan Documents, or the
transactions contemplated hereby or thereby, or in any respect relating to the
Collateral or any transaction pursuant to which any Guarantor has incurred any
Obligations (all the foregoing, collectively, the “indemnified liabilities”);
provided, however, that the Guarantors shall have no obligation hereunder with
respect to indemnified liabilities directly or primarily arising from the
willful misconduct or gross negligence of the Agent or any Guaranteed Party. The
agreements in this subsection shall survive repayment of all Obligations,
termination or expiration of this Guaranty Agreement and occurrence of the
Stated Termination Date.

21.          Termination.   Subject to Section 10, this Guaranty Agreement shall
terminate on the Stated Termination Date and the payment in full of all
Obligations.

22.          Remedies Cumulative.   All remedies hereunder are cumulative and
are not exclusive of any other rights and remedies of the Agent provided by law
or under the Credit Agreement, the other Loan Documents, or other applicable
agreements or instruments. The

 

 

7

 

 


--------------------------------------------------------------------------------

 

making of the Loans to the Borrowers pursuant to the Credit Agreement and the
extensions of credit to the Borrowers pursuant to the Credit Agreement shall be
conclusively presumed to have been made or extended, respectively, in reliance
upon the Guarantors’ guaranty of the Borrowers’ obligations pursuant to the
terms hereof. No failure or delay by the Agent or any Lender in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.

23.          Notices.   Any notice required or permitted hereunder shall be
given, (a) with respect to the Guarantors, at the address of the Borrowers
indicated in Section 12.2 of the Credit Agreement and (b) with respect to the
Agent or a Lender, at the Agent’s address indicated in Section 12.2 of the
Credit Agreement. All such notices shall be given and shall be effective as
provided in Section 12.2 of the Credit Agreement.

 

24.

Governing Law.

(a)          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

(b)          EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS
THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE OR
FEDERAL COURT SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, UNITED
STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT,
EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY HAVE NOW OR HEREAFTER TO THE LAYING
OF THE VENUE OR TO THE JURISDICTION OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

(c)          EACH GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY
PERSONAL SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL
(POSTAGE PREPAID) TO SUCH GUARANTOR AT THE ADDRESS SET FORTH BELOW, OR BY ANY
OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE
STATE OF NEW YORK.

to Guarantor

c/o Aircastle Advisor LLC

300 First Stamford Place – Fifth Floor

 

 

 

8

 

 


--------------------------------------------------------------------------------

 

 

Stamford, CT 06902

Attn:  Lease Management

E-Mail: leasemanagement@aircastleinv.com

Facsimile Number: (917) 591-9106

Confirmation Number: (203) 504-1020

 

(d)          NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE
THE AGENT OR ANY LENDER FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS IN THE COURTS OF
ANY OTHER JURISDICTION. TO THE EXTENT PERMITTED BY THE APPLICABLE LAWS OF ANY
SUCH JURISDICTION, EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION
OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT OF ANY SUCH SUIT, ACTION OR
PROCEEDING, THE JURISDICTION OF ANY OTHER COURT OR COURTS WHICH NOW OR
HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY BE
AVAILABLE TO IT.

(e)          IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES UNDER OR RELATED TO THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN
CONNECTION WITH THE FOREGOING, EACH GUARANTOR HEREBY AGREES, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY AND EACH GUARANTOR HEREBY IRREVOCABLY
WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY
HAVE TO TRIAL BY JURY IN ANY SUCH ACTION OR PROCEEDING.

25.          Guarantors Bound by Representations, Warranties and Covenants in
Credit Agreement.   Each Guarantor hereby represents and warrants that each of
the representations and warranties relating to it in Article VII of the Credit
Agreement are true and correct in all material respects on and as of the date of
this Guaranty Agreement, with the same effect as though such representations and
warranties had been made on and as of such date, except to the extent that such
representations and warranties expressly relate to an earlier date, all in
conformity with GAAP applied on a consistent basis. Without limiting the
generality of the Guarantors’ obligations under this Guaranty Agreement or any
other Loan Document, the Guarantors further agrees to be bound by each of the
covenants relating to it in Article VIII or Article IX of the Credit Agreement.

[Signature Page Follows.]

 

 

 

9

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have duly executed this Guaranty Agreement on
the day and year first written above.

 

GUARANTORS:

 

 

 

AIRCASTLE LIMITED, as Guarantor

 

 

 

By:

/s/ David Brooks

 

 

Name:

David Brooks

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

AIRCASTLE ADVISOR LLC, as Guarantor

 

 

 

By:

/s/ David Brooks

 

 

Name:

David Brooks

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

AIRCASTLE BERMUDA SECURITIES, as Guarantor

 

 

 

By:

/s/ David Brooks

 

 

Name:

David Brooks

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

AIRCASTLE IRELAND HOLDING LIMITED, as Guarantor

 

 

 

By:

/s/ David Brooks

 

 

Name:

David Brooks

 

 

Title:

Secretary

 

 

 

 

 



 

 

10

 

 


--------------------------------------------------------------------------------

 

 

 

 

AGENT:

 

 

 

AIRCASTLE LIMITED, as Guarantor

 

 

 

By:

/s/ Matthew H. Massie

 

 

Name:

Matthew H. Massie

 

 

Title:

Managing Director

 

 

 

 

11

 

 

 

 